Citation Nr: 0032610	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.


FINDINGS OF FACT

1.  In September 1996, the RO denied the appellant's claim 
for service connection for a low back disability on the basis 
that the recently submitted evidence was insufficient to 
reopen the claim.  The appellant was provided notice of the 
decision and his appellate rights.  He did not file a Notice 
of Disagreement.  

2.  In December 1998, the appellant requested that his claim 
for service connection for a low back disability be reopened.  

3.  Evidence added to the record since the September 1996 
rating decision, including a statement from the appellant, 
dated in December 1998, and a statement from R.S.B., a fellow 
serviceman, dated in December 1998, which, when viewed in 
conjunction with the evidence previously of record, is 
cumulative or does not bear on the question of whether the 
appellant's current low back disability, diagnosed as 
degenerative disc disease of the lumbar spine, is related to 
service.  


CONCLUSION OF LAW

The September 1996 rating decision denying service connection 
for a low back disability on the basis that the recently 
submitted evidence was insufficient to reopen the claim, is 
final; the evidence received since that decision is not new 
and material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a)(2000).     

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In September 1996, the RO denied service connection for a low 
back disability on the basis that the recently submitted 
evidence was insufficient to reopen the claim. The appellant 
was provided notice of the decision and his appellate rights.  
He did not file a Notice of Disagreement.  Therefore, the 
September 1996 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c)(West 1991); 
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  


II.  Factual Background

The appellant's original claim for service connection for a 
low back disability was denied by the RO in October 1969 on 
the basis that there was no evidence showing that the 
appellant's current low back disability was related to 
service.  The most recent final denial of the claim was in a 
September 1996 rating decision in which the RO denied service 
connection for a low back disability on the basis that the 
recently submitted evidence was insufficient to reopen the 
claim.  As set forth earlier, the September 1996 rating 
decision became final.  

The evidence of record at the time of the September 1996 
rating action consisted of the appellant's service medical 
records, private medical statements from R.C.B., D.O., dated 
in September and October 1969, lay statements from a B.W.G., 
Major, U.S. Army (Retired), dated in September and October 
1969, and a private medical statement from D.W.B., M.D., 
dated in September 1996.  

The appellant's service medical records show that in March 
1952, he was diagnosed with a strained muscle in the lower 
lumbar area.  At that time, he was treated with heat and 
massage therapy.  The remaining records are negative for any 
complaints or findings of a low back disability.  The 
appellant's separation examination report, dated in January 
1953, shows that at that time, in response to the question as 
to whether he had or had had any bone, joint, or other 
deformity, the appellant responded "no."  The appellant's 
spine and other musculoskeletal system were clinically 
evaluated as normal.  

Private medical statements from Dr. R.C.B., dated in 
September and October 1969, show that at that time, Dr. B. 
stated that he had initially treated the appellant in March 
1965 after he had complained of a low back ache since 1952.  
Dr. B. indicated that according to the appellant, in 1952, 
while he was in the military, he was lifting a 200 pound reel 
of wire when he injured his low back.  The appellant noted 
that recently, his back ache recurred after he bent forward 
"to hug his wife" and his back "caught."  Dr. B. noted 
that he had diagnosed lumbosacral strain and that 
subsequently the appellant sought intermittent treatment for 
his recurrent lumbosacral strain.  According to Dr. B., the 
appellant's strain seemed to be centered at the level of the 
5th lumbar vertebral segment, with accompanying lumbar 
paravertebral muscle spasm and tenderness.  Dr. B. noted that 
the appellant had limitation of flexion and extension of the 
lumbar spine due to the spasm.  

In September and October 1969, Major G. submitted lay 
statements in support of the appellant's contentions.  The 
statements show that, according to Major G., in 1952 the 
appellant was stationed in Germany and was a member of an 
Army Signal Battalion.  Major G. stated that although he was 
not present at the site where the appellant's injury was 
sustained, he did have knowledge of it because it was 
reported to him by members of his unit.  Major G. indicated 
that the appellant was treated at the local field dispensary 
and was placed on light duty until his recuperation.  
According to Major G., the situation stated by the appellant 
concerning manual lifting of cable reels was routine and 
resulted in injuries to personnel quite often.  Major G. 
noted that the cable reels weighed in excess of 100 pounds 
and were extremely difficult to handle.  

A private medical statement from Dr. D.W.B., dated in 
September 1996, shows that at that time, Dr. B. stated that 
he had recently examined the appellant.  Dr. B. indicated 
that according to the appellant, in 1952, while he was in the 
Army, he injured his lower back when he lifted a reel of 
electrical wire which weighed approximately 100 pounds.  The 
appellant stated that at that time, he was treated at the 
dispensary and then released.  He noted that since his 
injury, he had suffered from chronic low back pain.  The 
appellant also reported that following his discharge, he 
worked at the "DDO," and was placed in a job that was in an 
extremely cold climate which caused his back pain to flare 
up.  He indicated that eventually, he was moved to a job that 
required a considerable amount of work, including shoveling 
and jack hammer type of work and that he retired in 1991.  
According to the appellant, at present, he had back pain 
approximately three times a week which lasted several 
minutes.  He stated that his pain occurred every time he 
tried to bend or perform moderate activities, including 
lifting.  He indicated that he would wake up in the morning 
without pain, with pain appearing later in the day in 
association with his activity level.  According to the 
appellant, the pain was located in his lower lumbar spine 
area, and he denied any pain shooting in the legs.  He 
reported that he had not had further orthopedic evaluations 
or treatments.  

In Dr. B.'s September 1996 statement, he indicated that upon 
physical examination, the appellant demonstrated a normal 
range of motion of the lumbar spine.  All motions produced 
low grade back pain, without pain shooting into the leg.  
Reflexes were symmetrical at 1+, and the sensory examination 
to pin prick was equal bilaterally.  X-rays of the 
appellant's lumbosacral spine were interpreted as showing 
diffuse degenerative changes throughout the lumbar spine, 
with osteophytic spurring anteriorly at almost all vertebrae.  
The lower two vertebral facet joints had more sclerosis.  The 
disc spaces were normal in height, and there was mild lumbar 
scoliosis of about 15 degrees.  Following the physical 
examination and a review of the appellant's x-rays, Dr. B. 
diagnosed multiple level degenerative disc disease, without 
radiculopathy.  Dr. B. indicated that, in regard to the 
causation of the back pain, he advised the appellant that 
there were multiple factors that contributed to the 
degenerative changes that occurred in the back and that only 
the VA could determine whether they considered the 
appellant's low back disability a military related entity.  
Dr. B. further noted that the biggest factor determining 
degenerative arthritic changes and disc disease was actually 
"one's genetic code," but that heavy lifting and injuries 
could play a role in accelerating the rate at which 
degeneration of discs occurred.  

Evidence submitted subsequent to the September 1996 rating 
action includes a statement from the appellant, dated in 
December 1998, and a lay statement from Sergeant B., dated in 
December 1998. 

In the appellant's December 1998 statement, he indicated that 
he had injured his lower back during service.  In support of 
his contentions, he submitted a lay statement from Sergeant 
B., dated in December 1998.  According to Sergeant B., in the 
summer of 1952, he and the appellant were on maneuvers 
outside of Stuttgart, Germany.  Sergeant B. stated that the 
appellant was with a team of three men "laying spiral four 
cable (communication wire)."  Sergeant B. indicated that 
later that day, the appellant told him that he had hurt his 
back while lifting 110 pounds of spiral four wire reels.  
According to Sergeant B., the appellant also noted that after 
his injury, he sought treatment at the dispensary.


III.  Analysis

The appellant states, in essence, that during service, he 
injured his back while trying to lift a reel of electrical 
wire which weighed approximately 100 pounds.  He maintains 
that subsequent to this injury, he has had chronic low back 
pain.  Thus, the appellant contends that his current low back 
disability, diagnosed as degenerative disc disease of the 
lumbar spine, is related to his period of active service, 
specifically to his in-service back injury.  In this regard, 
lay statements are considered to be competent evidence when 
describing the observable features or symptoms of an injury 
or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when 
the determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
current low back disability is related to any in-service 
injury is not competent evidence.  In any event, his 
statements and history that he injured his back during 
service are cumulative of his previous contentions at the 
time of his prior claim. 

In the instant case, the Board notes that the December 1998 
statement from Sergeant B. is new in that it was not of 
record at the time of the RO's denial in September 1996.  
However, the statement is not material because it is not 
probative of the issue at hand, which is whether the 
appellant's current low back disability, diagnosed as 
degenerative disc disease of the lumbar spine, is related to 
service.  In Sergeant B.'s statement, he addresses the 
appellant's in-service back injury.  However, the fact that 
the appellant had had an in-service back injury was 
recognized at the time of the appellant's initial claim.  
Since Sergeant B. is a layperson, he is not competent to 
offer an opinion on matters requiring specialized medical 
knowledge, such as whether the appellant's current low back 
disability is related to his service, including the in-
service injury.  Therefore, the Board is of the opinion that, 
while the evidence may be considered "new," it is not 
probative and may not be considered "material."  

In light of the foregoing, the Board concludes that the 
appellant has not submitted "new" and "material" evidence 
to reopen his claim for service connection for a low back 
disability.  38 C.F.R. § 3.156.  The evidence does not 
address the underlying question of whether the appellant's 
current low back disability, diagnosed as degenerative disc 
disease of the lumbar spine, is attributable to service, 
including the strain noted in service.  Because the 
additional evidence is not "new" and "material," the claim 
must be denied.    


ORDER

New and material evidence having not been submitted, service 
connection for a low back disability is denied.  





		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals



 

